DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 08/08/2022, with respect to new independent claims 20, 29 and 37 have been considered but are not persuasive. Applicant argues that the previously cited art do not teach the limitations of the independent claims relating to the insulating glue layers. The examiner disagrees that the previously cited art does not teach the claimed limitations. New claims 20-39 stand rejected over Sugita, Matsushita and Kwak. See rejections below. 

Information Disclosure Statement
The information disclosure statement filed 07/26/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
An IDS was filed 07/26/2022. No copies were provided for any of the foreign references or non-patent literature documents. Those references not considered are crossed out on the IDS accompanying this Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites, “…wherein a surface of the positive current collector corresponding to the positive lead is covered with another first insulating glue layer” (emphasis added). It is unclear what structure is imparted by the term, “corresponding to.” For instance, it is unclear how the location of the another first insulating glue layer on the surface of the positive current collector “corresponds” to the positive lead in a structural sense. In this regard, claim 1 already requires a first insulating glue layer provided on a top surface of the positive lead. If the another first insulating glue layer corresponds to the positive lead, is the positive lead covered with two insulating glue layers? Alternatively, if the positive lead itself is not covered, it’s unclear at what location or locations the another insulating glue layer would meet the limitation of, “corresponding to.” For at least these reasons, the claim is indefinite. 
The claim is broadly interpreted as meaning, “wherein a surface of the positive current collector is covered with another first insulating glue layer.” 
To overcome the rejection, it is suggested that Applicant amend the claim to more distinctly define the location of the another first insulating glue layer. Moreover, it is noted that in presenting the amendment that annotated figures from the specification can be helpful in aiding the understanding of the claimed subject matter.
Claim 29 is similarly indefinite for same reasons identified in claim 28. That is, the claim recitation of, “a third location of a surface of the positive current collector corresponding to the positive lead is covered with another first insulating glue layer.” By virtue of their dependency on claim 29, claims 30-36 are similarly rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (WO2013038677A1) in view of Matsushita (US20140120417A1) and Kwak (US20060051662A1).
Regarding claim 20, Sugita teaches a lithium-ion battery ([001]-[002]), comprising:
	a positive electrode (positive electrode plate 1a, 1c, 1d, 1f, FIGs. 2a, 4, 5, 7; [029]; while numerous embodiments are cited, reference is made specifically to plate 1a of FIG. 2a below for brevity) comprising a positive current collector (see [027]) and a positive electrode active material layer (the active material is coated on the current collector, see [027]; e.g., FIG. 2a shows the “film” as the dark portion (no reference sign is provided)) containing LiCoO2 (lithium cobalt oxide, [060]),
wherein the positive electrode active material layer is formed on the positive current collector (see [027]), the positive electrode active material layer being provided with a first recess (exposed portion 22, FIG. 2A; [027]) accommodating a positive lead being coupled with the positive current collector (see FIG. 2a);
	a negative electrode (negative electrode plate 2c, FIG. 13; [030], [056]) comprising a negative current collector (see [027]) and a negative electrode active material layer (the active material is coated on the collector, see [027]) containing graphite or silicon ([065], graphite and silicon are both disclosed),
wherein the negative electrode active material layer is formed on the negative current collector (see [027]), the negative electrode active material layer being provided with a second recess (exposed portion 31, FIG. 2b) accommodating a negative lead being coupled with the negative current collector (see FIG. 2b);
	a separator (separator 3, FIG. 1; [069]) disposed between the positive electrode and the negative electrode (see FIG. 1); and
	 an electrolyte ([071]).
Sugita does not teach wherein, a top surface of the positive lead is provided with a first insulating glue layer, a surface of the positive electrode active material layer corresponding to the second recess is pasted with a second insulating glue layer, the second insulating glue layer has a width larger than a width of the second recess, and the second insulating glue layer has a length larger than a length of the second recess. However, Sugita does advise to provide insulation between current collecting tabs ([045]). Accordingly, the skilled person would have been motivated to provide insulation to the battery of Sugita.
	However, Matsushita and Kwak teach the deficient limitations. Matsushita relates to electrodes having exposed portions with a lead bonded thereto (abstract) and is thus analogous art. Kwak relates to a wound electrode assembly (FIG. 6) that prevents short circuiting (abstract) and is thus analogous art.
Matsushita teaches a top surface of the positive lead (lead 25, see any of embodiments of Figs 4-7; in particular, see Fig. 4a) is provided with a first insulating glue layer (resin tape of protective tape 27, see [0052]).
Kwak teaches a surface of the positive electrode active material layer (second electrode plate 130, FIG. 6; [0036]) corresponding to the second recess (see FIG. 6, the insulation tape 160a corresponds to the second electrode tab 136; see FIG. 4, the recess is formed by the absence of active material) is pasted with a second insulating glue layer (insulation tape 160a, FIG. 6, [0044]), the second insulating glue layer has a width larger than a width of the second recess (see FIG. 4, the insulation tape 160 is noticeably wider than the electrode tab 136), and the second insulating glue layer has a length larger than a length of the second recess (see FIG. 3, the insulating tape 160a has a length that protrudes beyond the length of separator, see also claim 14).  
Thus, it would have been obvious before the effective filing date of the claimed invention to incorporated the insulating glue (protective tape 27) of Matsushita and the insulation tape (160a) of Kwak to Sugita to arrive at the claimed invention. The skilled person would have been motivated to modify Sugita with Matsushita to insulate the electrode lead and prevent thermal runaway of the battery when, for example, the separator or the like is split in an abnormal case (Matsushita, [0052]). Further, the skilled person would have been motivated to modify Sugita with Kwak to prevent short-circuiting between the first electrode plate 140 and the second electrode plate 130 (Kwak, [0056]).
Regarding claim 21, Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 20 as described above.
Sugita also teaches wherein a distance between a center of the first recess and one end of the positive electrode active material layer is 1/4-3/4 of a length of the positive electrode active material layer (see FIG. 2a; since the length of the alleged first lead covers ~1/4 of the width of the current collecting plate (top-to-bottom), the limitation is held to be met); and a distance between a center of the second recess and one end of the negative electrode active material layer is 1/4-3/4 of a length of the negative electrode active material layer (see FIG. 13 and claim mapping above).  
Regarding claims 22, 23, 24 and 25, Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claims 20 and 21 as described above.
None of Sugita, Matsushita or Kwak teach the limitations of claim 22, 23, 24 and 25.
Claim 23 requires wherein the first recess has a length of 1- 100 mm less than a length of the positive lead, the first recess has a width of 1-10 mm larger than a width of the positive lead, the second recess has a length of 1-100 mm less than a length of the negative lead, and the second recess has a width of 1-10 mm larger than a width of the negative lead.  
Claim 24 requires wherein the first recess has a length of 1- 100 mm less than a width of the positive electrode active material layer, and the second recess has a length of 1-100 mm less than a width of the negative electrode active material layer.  
Claim 25 requires wherein the first recess has a depth of 0.005-0.1 mm larger than a thickness of the positive lead, and the second recess has a depth of 0.005-0.1 mm larger than a thickness of the negative lead.  
However, it has been held that changes in size (dimension) are generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In the instant case, it appears that the prior art device (i.e., the combination of Sugita with Matsushita and Kwak) have the same claimed features and any relative difference in size, dimensions, or proportions would not lead to a device that performs differently from the claimed device. Moreover, the present claims cover very broad ranges (two or three orders of magnitude) and there is no indication in the specification that such broad ranges establish the criticality of the ranges. Thus, the claimed device of claims 22, 23, 24 and 25 are not patentably distinct from Sugita in view of Matsushita and Kwak. Accordingly, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention of claims 22, 23, 24 and 25 because changes in proportion (size) are within ordinary skill in the art. 
Regarding claim 26¸ Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 20 as described above.
Sugita also teaches wherein a length of a portion of the positive lead in the first recess is less than a width of a remaining portion of the positive electrode active material layer from an edge of the first insulating glue layer covering the positive electrode active material layer to an edge of the positive electrode active material layer opposite to the first recess (see FIG. 2a; since the length of the alleged first lead covers ~1/4 of the width of the current collecting plate (top-to-bottom), the limitation is held to be met).
Regarding claim 27¸ Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 20 as described above.
None of Sugita, Matsushita or Kwak teach wherein a width of a portion of the positive lead in the first recess is greater than a width of a remaining portion of the first recess not occupied by the positive lead located on one side of the positive lead.  
However, it has been held that changes in dimension are generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In the instant case, it does not appear that there would be any difference between the claimed device and the prior art device of Sugita in view of Matsushita. For at least these reasons, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention of claim 27 because changes in proportion are within ordinary skill in the art. 
Regarding claim 28¸ Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 20 as described above.
Sugita does not teach wherein a surface of the positive current collector is covered with another first insulating glue layer (the claim is interpreted in this manner due to the claim being indefinite, see §112(b) rejections above).
As noted above, Sugita advises to provide insulation between current collecting tabs ([045]), but does not explicitly state how to insulate the current collecting tabs.
Nonetheless, Kwak teaches wherein a surface of the positive current collector is covered with another first insulating glue layer (see [040], the separator 150 has insulation tape 160 that when the battery is assembled faces the positive or negative electrode plate 130/140 after being wound; FIG. 6). While it’s unclear what the term, “corresponding to” in the claim means (see §112(b) rejection above), Kwak at least appears to suggest this limitation: “the insulation tape 160 may be coupled with the separator in a position facing the first electrode plate uncoated portion corresponding to the position of the first electrode tab.” ([0041]).
Thus, the skilled person would have been motivated to modify the lithium-ion battery of claim 20 as taught by Sugita, Matsushita and Kwak additionally with Kwak to arrive at the claimed invention. The skilled person would have been motivated to do so in order to prevent short-circuiting between the first electrode plate 140 and the second electrode plate 130 (Kwak, [0060]).
Regarding claim 29, Sugita teaches a lithium-ion battery ([001]-[002]), comprising:
	a positive electrode (positive electrode plate 1a, FIG. 2a; [029]) comprising a positive current collector (see [027]) and a positive electrode active material layer (the active material is coated on the current collector, see [027]; FIG. 2a shows the “film” as the dark portion (no reference sign is provided)) being formed on the positive current collector (see [027]), the positive electrode active material layer being provided with a first recess (exposed portion 22, FIG. 2A; [027]) accommodating a positive lead being coupled with the positive current collector (see FIG. 2a);
	a negative electrode (negative electrode plate 2a, FIG. 13; [030], [056]) comprising a negative current collector (see [027]) and a negative electrode active material layer (the active material is coated on the collector, see [027]) being formed on the negative current collector (see [027]), the negative electrode active material layer being provided with a second recess (exposed portion 31, FIG. 2b) accommodating a negative lead being coupled with the negative current collector (see FIG. 2b);
	a separator (separator 3, FIG. 1; [069]) disposed between the positive electrode and the negative electrode (see FIG. 1); and
	 an electrolyte ([071]).
Sugita does not teach wherein (limitation 1) a first location of a top surface of the positive lead is provided with a first insulating glue layer, (limitation 2) a second location of a surface of the positive electrode active material layer corresponding to the second recess is pasted with a second insulating glue layer, the second insulating glue layer has a width larger than a width of the second recess, and the second insulating glue layer has a length larger than a length of the second recess; and (limitation 3) a third location of a surface of the positive current collector corresponding to the positive lead is covered with another first insulating glue layer.
However, Sugita does advise to provide insulation between current collecting tabs ([045]). Accordingly, the skilled person would have been motivated to provide insulation to the battery of Sugita, which relates to deficient limitations 1-3.
	However, Matsushita and Kwak teach the deficient limitations. Matsushita relates to electrodes having exposed portions with a lead bonded thereto (abstract) and is thus analogous art. Kwak relates to a wound electrode assembly (FIG. 6) that prevents short circuiting (abstract) and is thus analogous art.
Matsushita teaches (limitation 1) a first location of a top surface of the positive lead (lead 25, see any of embodiments of Figs 4-7; in particular, see Fig. 4a) is provided with a first insulating glue layer (resin tape of protective tape 27, see [0052]).
Kwak teaches (limitation 2) a surface of the positive electrode active material layer (second electrode plate 130, FIG. 6; [0036]) corresponding to the second recess (see FIG. 6, the insulation tape 160a corresponds to the second electrode tab 136; see FIG. 4, the recess is formed by the absence of active material) is pasted with a second insulating glue layer (insulation tape 160a, FIG. 6, [0044]), the second insulating glue layer has a width larger than a width of the second recess (see FIG. 4, the insulation tape 160 is noticeably wider than the electrode tab 136), and the second insulating glue layer has a length larger than a length of the second recess (see FIG. 3, the insulating tape 160a has a length that protrudes beyond the length of separator, see also claim 14).
Kwak teaches (limitation 3) wherein a third location of a surface of the positive current collector is covered with another first insulating glue layer (see [040], the separator 150 has insulation tape 160 that when the battery is assembled faces the positive or negative electrode plate 130/140 after being wound; FIG. 6). While it’s unclear what the term, “corresponding to” in the claim means (see §112(b) rejection above), Kwak at least appears to suggest this limitation: “the insulation tape 160 may be coupled with the separator in a position facing the first electrode plate uncoated portion corresponding to the position of the first electrode tab.” ([0041]).
Thus, it would have been obvious before the effective filing date of the claimed invention to incorporated the insulating glue (protective tape 27) of Matsushita and the insulation tapes (160, 160a) of Kwak to Sugita to arrive at the claimed invention. The skilled person would have been motivated to modify Sugita with Matsushita to insulate the electrode lead and prevent thermal runaway of the battery when, for example, the separator or the like is split in an abnormal case (Matsushita, [0052]). Further, the skilled person would have been motivated to modify Sugita with Kwak to prevent short-circuiting between the first electrode plate 140 and the second electrode plate 130 (Kwak, [0056] corresponding to insulating tape 160a and [0060] corresponding to insulating tape 160).
Regarding claim 30, Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 29 as described above. 
Sugita also teaches wherein a distance between a center of the first recess and one end of the positive electrode active material layer is 1/4-3/4 of a length of the positive electrode active material layer (see FIG. 2a; since the length of the alleged first lead covers ~1/4 of the width of the current collecting plate (top-to-bottom), the limitation is held to be met); and a distance between a center of the second recess and one end of the negative electrode active material layer is 1/4-3/4 of a length of the negative electrode active material layer (see FIG. 13 and claim mapping above).  
Regarding claim 31, Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 29 as described above. 
Sugita also teaches wherein a distance between a center of the first recess and one end of the positive electrode active material layer is half of a length of the positive electrode active material layer, and a distance between a center of the second recess and one end of the negative electrode active material layer is half of a length of the negative electrode active material layer. See FIGS. 2a and 13, the first recess 22 (FIG. 2a) is located in the center and the second recess (see FIG. 13, the recess is not denoted by a reference numeral but is below tab 6) is also located in the center of the active material layer.
Regarding claims 32, 33, and 34, Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 29 as described above.
None of Sugita, Matsushita or Kwak teach the limitations of claim 32, 33 and 34.
Claim 32 requires wherein the first recess has a length of 1- 100mm less than a length of the positive lead, the first recess has a width of 1-10mm larger than a width of the positive lead, the second recess has a length of 1-100mm less than a length of the negative lead, and the second recess has a width of 1-10mm larger than a width of the negative lead.  
Claim 33 requires wherein the first recess has a length of 1- 100mm less than a width of the positive electrode active material layer, and the second recess has a length of 1-100mm less than a width of the negative electrode active material layer.    
Claim 34 requires wherein the first recess has a depth of 0.005-0.1mm larger than a thickness of the positive lead, and the second recess has a depth of 0.005-0. 1mm larger than a thickness of the negative lead.  
However, it has been held that changes in size (dimension) are generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In the instant case, it appears that the prior art device (i.e., the combination of Sugita with Matsushita and Kwak) have the same claimed features and any relative difference in size, dimensions, or proportions would not lead to a device that performs differently from the claimed device. Moreover, the present claims cover very broad ranges (two or three orders of magnitude) and there is no indication in the specification that such broad ranges establish the criticality of the ranges. Thus, the claimed device of claims 32, 33 and 34 are not patentably distinct from Sugita in view of Matsushita and Kwak. Accordingly, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention of claims 32, 33 and 34 because changes in proportion (size) are within ordinary skill in the art. 
Regarding claim 35, Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 29 as described above.
Sugita also teaches wherein a length of a portion of the positive lead in the first recess is less than a width of a remaining portion of the positive electrode active material layer from an edge of the first insulating glue layer covering the positive electrode active material layer to an edge of the positive electrode active material layer opposite to the first recess (see FIG. 2a; since the length of the alleged first lead covers ~1/4 of the width of the current collecting plate (top-to-bottom), the limitation is held to be met).
Regarding claim 36¸ Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 29 as described above.
None of Sugita, Matsushita or Kwak teach wherein a width of a portion of the positive lead in the first recess is greater than a width of a remaining portion of the first recess not occupied by the positive lead located on one side of the positive lead.  
However, it has been held that changes in dimension are generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In the instant case, it does not appear that there would be any difference between the claimed device and the prior art device of Sugita in view of Matsushita. For at least these reasons, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention of claim 36 because changes in proportion are within ordinary skill in the art. 
Regarding claim 37, Sugita teaches a lithium-ion battery ([001]-[002]), comprising:
	a positive electrode (positive electrode plate 1a, FIG. 2a; [029]) comprising a positive current collector (see [027]) and a positive electrode active material layer (the active material is coated on the current collector, see [027]; FIG. 2a shows the “film” as the dark portion (no reference sign is provided)) being formed on the positive current collector (see [027]), the positive electrode active material layer being provided with a first recess (exposed portion 22, FIG. 2A; [027]) accommodating a positive lead being coupled with the positive current collector (see FIG. 2a);
	a negative electrode (negative electrode plate 2a, FIG. 13; [030], [056]) comprising a negative current collector (see [027]) and a negative electrode active material layer (the active material is coated on the collector, see [027]) being formed on the negative current collector (see [027]), the negative electrode active material layer being provided with a second recess (exposed portion 31, FIG. 2b) accommodating a negative lead being coupled with the negative current collector (see FIG. 2b);
	a separator (separator 3, FIG. 1; [069]) disposed between the positive electrode and the negative electrode (see FIG. 1); and
	 an electrolyte ([071]).
Sugita does not teach wherein (limitation 1) a first location of a top surface of the positive lead is provided with a first insulating glue layer, (limitation 2) a second location of a surface of the positive electrode active material layer corresponding to the second recess is pasted with a second insulating glue layer, the second insulating glue layer has a width larger than a width of the second recess, and the second insulating glue layer has a length larger than a length of the second recess.
However, Sugita does advise to provide insulation between current collecting tabs ([045]). Accordingly, the skilled person would have been motivated to provide insulation to the battery of Sugita, which relates to deficient limitations 1 and 2.
	However, Matsushita and Kwak teach the deficient limitations. Matsushita relates to electrodes having exposed portions with a lead bonded thereto (abstract) and is thus analogous art. Kwak relates to a wound electrode assembly (FIG. 6) that prevents short circuiting (abstract) and is thus analogous art.
Matsushita teaches (limitation 1) a first location of a top surface of the positive lead (lead 25, see any of embodiments of Figs 4-7; in particular, see Fig. 4a) is provided with a first insulating glue layer (resin tape of protective tape 27, see [0052]).
Kwak teaches (limitation 2) a surface of the positive electrode active material layer (second electrode plate 130, FIG. 6; [0036]) corresponding to the second recess (see FIG. 6, the insulation tape 160a corresponds to the second electrode tab 136; see FIG. 4, the recess is formed by the absence of active material) is pasted with a second insulating glue layer (insulation tape 160a, FIG. 6, [0044]), the second insulating glue layer has a width larger than a width of the second recess (see FIG. 4, the insulation tape 160 is noticeably wider than the electrode tab 136), and the second insulating glue layer has a length larger than a length of the second recess (see FIG. 3, the insulating tape 160a has a length that protrudes beyond the length of separator, see also claim 14).
Thus, it would have been obvious before the effective filing date of the claimed invention to incorporated the insulating glue (protective tape 27) of Matsushita and the insulation tape (160a) of Kwak to Sugita to arrive at the claimed invention. The skilled person would have been motivated to modify Sugita with Matsushita to insulate the electrode lead and prevent thermal runaway of the battery when, for example, the separator or the like is split in an abnormal case (Matsushita, [0052]). Further, the skilled person would have been motivated to modify Sugita with Kwak to prevent short-circuiting between the first electrode plate 140 and the second electrode plate 130 (Kwak, [0060]).
Regarding claim 38¸ Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 37 as described above.
Sugita also teaches wherein a length of a portion of the positive lead in the first recess is less than a width of a remaining portion of the positive electrode active material layer from an edge of the first insulating glue layer covering the positive electrode active material layer to an edge of the positive electrode active material layer opposite to the first recess (see FIG. 2a; since the length of the alleged first lead covers ~1/4 of the width of the current collecting plate (top-to-bottom), the limitation is held to be met).
Regarding claim 39¸ Sugita in view of Matsushita and Kwak teach the lithium-ion battery of claim 37 as described above.
None of Sugita, Matsushita or Kwak teach wherein a width of a portion of the positive lead in the first recess is greater than a width of a remaining portion of the first recess not occupied by the positive lead located on one side of the positive lead.  
However, it has been held that changes in dimension are generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In the instant case, it does not appear that there would be any difference between the claimed device and the prior art device of Sugita in view of Matsushita. For at least these reasons, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention of claim 39 because changes in proportion are within ordinary skill in the art. 
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2007165224A: JP’224 discloses a nonaqueous electrolyte battery (abstract) having an insulating portion 8 (FIG. 3). The insulating portion is disposed cooperatively with the electrode lead 7 and across a separator 4 to prevent short-circuiting (see FIG. 3 and pg. 2 of machine translation).
US20070172736A1: US’736 discloses a lithium secondary battery (abstract). The battery includes a heat resistant layer (30) disposed opposite a current collecting lead 14 to prevent short-circuiting ([0026]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721